TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00358-CV


                                 In re YCUL, LLC c/o E. Taylor


                    ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                             MEMORANDUM OPINION


               Relator YCUL, LLC c/o E. Taylor (Relator) has filed a petition for writ of

mandamus seeking relief from a transfer order by the trial court. For the reasons explained

below, we conditionally grant mandamus relief.

               This original proceeding arises out of a forcible-detainer suit brought in Fayette

County. On April 27, 2022, Relator filed suit in the Justice Court, Precinct 1, of Fayette County

for forcible detainer against the occupants of a property in La Grange, Texas. After a trial on the

merits, the justice of the peace rendered judgment in Relator’s favor for possession of the

property. The occupants appealed to the county court, where the matter was set for de novo

bench trial. Prior to the bench trial, real-party-in-interest Jennifer Peterson intervened and filed a

notice of appearance and request for dismissal and/or referral, disputing ownership of title to the

property and requesting that the forcible-detainer suit be either dismissed for lack of jurisdiction

or transferred to the 155th Judicial District Court of Fayette County.
                 On May 5, 2022, the county court entered an order transferring the forcible-

detainer suit to the district court. Relator thereafter sought mandamus relief.1 See Tex. Gov’t

Code § 22.221(b)(1).

                 Mandamus is a discretionary remedy that requires Relators to show that the trial

court clearly abused its discretion and that no adequate remedy by appeal exists. See In re K & L

Auto Crushers, LLC, 627 S.W.3d 239, 247 (Tex. 2021) (orig. proceeding); In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36, 138 (Tex. 2004) (orig. proceeding).               “An abuse of

discretion occurs when a trial court’s ruling is arbitrary and unreasonable, made without

regard for guiding legal principles or supporting evidence.” In re Nationwide Ins. Co. of Am.,

494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding). A trial court also abuses its discretion

“when it fails to analyze or apply the law correctly.” Id.

                 In its petition for mandamus relief, Relator contends that the county court abused

its discretion by transferring the forcible-detainer suit from the county court to the district court.

We agree.

                 The forcible detainer action was created by the legislature as a speedy, simple,

and inexpensive procedure for obtaining immediate possession of property without adjudicating

the merits of title. Williams v. Bank of N.Y. Mellon, 315 S.W.3d 925, 926 (Tex. App.—Dallas

2010, no pet.). Justice courts and, on appeal, county courts have exclusive jurisdiction to

hear eviction and forcible-detainer suits under Chapter 24 of the Property Code. Tex. Prop.

Code § 24.004; Tex. R. Civ. P. 510.10(c); see also Miller v. Miller, No. 05-21-00422-CV,

2022 WL 1260183, at *2 (Tex. App.—Dallas Apr. 28, 2022, no pet.) (mem. op.). District courts,

by contrast, lack subject matter jurisdiction over forcible-detainer actions. See Miller, 2022 WL

1
    Real party in interest Jennifer Peterson waived her response when requested by the Court.
                                                  2
1260183, at *2; see also It’s The Berrys, LLC v. Edom Corner, LLC, 271 S.W.3d 765, 771 (Tex.

App.—Amarillo 2008, no pet.); cf. Salaymeh v. Plaza Centro, LLC, 264 S.W.3d 431, 436 (Tex.

App.—Houston [14th Dist.] 2008, no pet.) (explaining that questions of title are brought in suit

before district court).

                Insofar as the county court found that the title dispute is intertwined with the

issue of possession, the county court is correct that, in those circumstances, it would lack

jurisdiction to enter a judgment in the forcible-detainer suit before the title dispute is resolved.

See Dormandy v. Dinero Land & Cattle Co., 61 S.W.3d 555, 557 (Tex. App.—San Antonio

2001, pet. dism’d w.o.j.) (explaining that “neither a justice court, nor county court on appeal,

has jurisdiction to determine the issue of title” in a forcible detainer suit and that “if the

question of title is so intertwined with the issue of possession, then possession may not be

adjudicated without first determining title”); In re American Homes for Rent Props. Eight, LLC,

498 S.W.3d 153, 156 (Tex. App.—Dallas 2016, orig. proceeding) (concluding trial court abused

its discretion by abating forcible-detainer suit because the right to immediate possession did

not require resolution of title dispute). But that pending title dispute, even if its resolution is

necessary for deciding the issue of possession, does not expand the district court’s jurisdiction to

hear the pending forcible-detainer action. See It’s The Berrys, 271 S.W.3d at 771; see also

Salaymeh, 264 S.W.3d at 436 (explaining that “forcible detainer actions are cumulative of any

other remedy” and that “party is entitled to bring a separate suit in the district court to determine

questions of title”).

                The county court therefore abused its discretion by transferring the forcible-

detainer action to the district court. Furthermore, based on the circumstances of this case,

Relator lacks an adequate remedy by appeal because the “speedy, simple, and inexpensive”

                                                 3
forcible-detainer action will be undermined by the irreversible waste of judicial and public

resources from the district court deciding a cause of action for which it lacks subject-matter

jurisdiction. See Williams, 315 S.W.3d at 926; see also In re Acad., Ltd., 625 S.W.3d 19, 36

(Tex. 2021); In re Prudential, 148 S.W.3d at 137.


                                           CONCLUSION
                We conditionally grant Relator’s petition for writ of mandamus and direct the trial

court to vacate its May 5, 2022 order transferring the forcible detainer action. The writ will issue

only if the trial court fails to comply.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: September 29, 2022




                                                 4